DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 04/01/2016, 04/04/2016, and 07/29/2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2016-0040466, KR 10-2016-0041212, and KR 10-2016-0097313 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first electrode members loaded symmetrically” in line 26 should be replaced with --the first electrode members are loaded symmetrically--, and “the second electrode members loaded symmetrically” in line 30 should be replaced with --the second electrode members are loaded symmetrically--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NS Co., Ltd. (KR 10-2014-0042328) in view of Bacci et al. (US 2013/0133184 A1).
Regarding claim 1, NS Co., Ltd. discloses a method of manufacturing an electrode assembly (Title), comprising:
step (a), in which a separator strip (1) elongated in a strip shape (as shown in Fig 8) is wound around a core portion (middle of separator 1, as shown in Figs 8-9) provided between one side and the other side of the separator strip (as shown in Fig 8) so that the separator strip is folded in a spiral shape (as shown in Fig 9), and as a result, the number of spiral layers having the core portion as a minimum unit is increased stepwise to form a separator spiral (see pg. 8, ¶2 to pg. 9, ¶7), and at the same time, a 
wherein step (a) comprises step (a1) of feeding the first electrode members and the second electrode members, respectively (as shown in Fig 4); 
step (a2) of laminating the first electrode members on one surface of the separator spiral and laminating the second electrode members on the other surface of the separator spiral (as shown in Fig 4); and
step (a3), in which the separator strip is wound around the core portion so as to be folded in a spiral shape (as shown in Fig 9), and as a result, the newly laminated first and second electrode members in step (a1) are covered with the newly wound separator strip on the separator spiral (as shown in Fig 9),
wherein steps (a1) and (a3) are repeatedly performed until the first and second electrode members are laminated in a predetermined number, respectively (as shown in Fig 9),
wherein the first electrode members are composed of a positive electrode (cathode 20) which is a unit substance provided with a positive electrode tab (as shown in Fig 4), in which case the positive electrode tab is provided at a position spaced from a center of the one end of the first electrode member by a predetermined distance (as shown in Fig 4); and the second electrode members are composed of a negative electrode (anode 30) which is a unit substance provided with a negative electrode tab (as shown in Fig 4), in which case the negative electrode tab is provided at a position spaced from a center of the one end of the second electrode member by a predetermined distance (as shown in Fig 4),
wherein, in step (a2), the first and second electrode members fed from step (a1) are laminated on the separator spiral in such a manner that the positive electrode tabs are aligned in one line and the 
NS Co., Ltd. further discloses alternately feeding a first electrode member disposed such that the positive electrode tab is eccentric to any one side with respect to a center of one end of the first electrode member and a first electrode member disposed such that the positive electrode tab is eccentric to the other side with respect to a center of one end of the first electrode member, and at the same time, alternately feeding a second electrode member disposed such that the negative electrode tab is eccentric to any one side with respect to a center of one end of the second electrode member and a second electrode member disposed such that the negative electrode tab is eccentric to the other side with respect to a center of one end of the second electrode member before step (a1) is performed (not explicitly shown, but as implied by Fig 9 which shows alignment of the positive and negative electrodes; see also pgs. 10 to 12 which describe the electrode loading procedure and electrode assembly structure), but does not appear to explicitly disclose alternate feeding of electrode members and aligned electrode tabs.
Bacci et al. teaches an apparatus and method for the production of energy storage devices (Title).  Bacci et al. teaches a folded/stacked electrode assembly having aligned electrode tabs (see e.g. Fig 19 and [0044]).  Bacci et al. teaches that once the stack has been constructed, each anode faces and alternates with a cathode in such a way that the electric terminals, i.e. electrode tabs, are all aligned with one another on one part of a side of the stack ([0044]).  Bacci et al. further teaches a loading mechanism (loading device 4) and an illustrated manner of arranging the electrodes on a continuous separating strip (as shown in Fig 4a; see also [0044] which describes the arrangement).
NS Co., Ltd. and Bacci et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrode assembly manufacturing.

The skilled artisan would thus have found it obvious that the arrangement taught by Bacci et al. is suitable for the method of NS Co., Ltd. due to the substantial similarity between the overall folded/stacked electrode assembly structures of NS Co., Ltd. and Bacci et al.
Accordingly, the skilled artisan would have found it obvious that:
in step (a1), the first electrode members are alternately transferred from a first pair of load trays (NS Co., Ltd.: e.g. left side loading unit 170, as shown in Fig 6) on which the first electrode members [are] loaded symmetrically so that positive electrode tabs are eccentric in different directions with respect to a center of one end of the first electrode member (Bacci: as shown in Fig 4a), and then the transferred first electrode members are fed (NS Co., Ltd.: see pg. 6, ¶2), and at the same time, the second electrode members are alternately transferred from a second pair of load trays (NS Co., Ltd.: e.g. right side loading unit 170, as shown in Fig 6) on which the second electrode members [are] loaded symmetrically so that negative electrode tabs are eccentric in different directions with respect to a center of one end of the second electrode member (Bacci: as shown in Fig 4a), and then the transferred second electrode members are fed (NS Co., Ltd.: see pg. 6, ¶2).
Regarding claim 2, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. further discloses that in step (a2), before step (a3) is performed for the first time, the first electrode member is laminated on one surface of the core portion and the second electrode member is laminated on the other surface of the core portion (as shown in Fig 8); and after step (a3) is 
Regarding claim 3, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. further discloses that step (a) further comprises step (a4) of feeding the separator strip from both the one side and the other side toward the core portion (via separator feeders 100/110; also as shown in Fig 8),
wherein step (a4) is performed between steps (a2) and (a3) or simultaneously with step (a3) (see pg. 11, ¶4 to pg. 12, ¶4); and step (a4) is repeatedly performed until the first and second electrode members are laminated on the separator spiral in a predetermined number, respectively (as shown in Fig 9).
Regarding claim 4, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. further discloses that, in step (a4), corresponding to increase in a cross-sectional area of the electrode assembly in accordance with increase in a cumulative length of the wound separator strip and a cumulative number of the laminated first and second electrode members, each time step (a4) is repeatedly performed, a feeding length of the separator strip is increased stepwise (as shown in Fig 9, the feeding length of the separator from the separator feeders must necessarily increase to accommodate the increased length of separator at the ‘folded’, i.e. side, portions).
Regarding claim 5, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.

a second spiral part connected to the other end of the core portion (e.g. left side of separator 1, as shown in Fig 8) and formed by spirally folding a separator strip fed from the other side of the separator strip (as shown in Figs 8-9), and
in step (a4), after last first and second electrode members are laminated on the separator spiral in step (a2), when the separator strip is newly wound on the separator spiral so as to cover the last first and second electrode members in step (a3), a separator strip having a predetermined length is fed from both directions toward the core portion so that the first separator spiral part extends longer than the second spiral part and as a result, covers one end of the second spiral part (as shown in Fig 9; it is noted that the first spiral part extends longer than the second spiral part by virtue of the longer distance the first spiral part, i.e. the portion of separator 1 on the outermost portion of the electrode assembly, traverses while being wound).
Regarding claim 6, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. further discloses step (b) of separating the electrode assembly and a residual separator strip not wound on the separator spiral in a separator strip fed from one side of the separator strip by cutting a connection point between the separator strip and one end of the first spiral part after step (a) is performed (see pg. 12, ¶5 which describes cutting after the lamination process is completed).
Regarding claim 12, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. in view of Bacci et al. further discloses that the positive and negative electrode tabs protrude outwardly through an identical side end portion of the electrode assembly (NS Co., Ltd.: not .
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NS Co., Ltd. (KR 10-2014-0042328) in view of Bacci et al. (US 2013/0133184 A1), as applied to claim 6 above, in view of Kwon et al. (US 2015/0024245 A1).
Regarding claims 7 and 8, NS Co., Ltd. in view of Bacci et al. discloses all of the claim limitations as set forth above.
NS Co., Ltd. further discloses step (b) of separating the electrode assembly by cutting a connection point between the separator strip and one end of the first spiral part after step (a) is performed (see pg. 12, ¶5 which describes cutting after the lamination process is completed), but does not appear to disclose any final electrode assembly processes, i.e. securing the assembly, placing assembly in a battery casing, filling with electrolyte, etc…, and thus does not disclose fixing one end of the first spiral part cut in step (b) to an outside surface using a tape, nor loading the electrode assembly in a predetermined loading position.
Kwon et al. teaches electrode assembly (Title).  Kwon et al. teaches a battery module formed by arranging a plurality of bicells (210/220/230) alternatively along a separation sheet (100) (as shown in e.g. Fig 6).  Kwon et al. further teaches that the electrode assembly may be manufactured using the method of manufacturing conventional stacked and folded type electrode assemblies ([0069]).  Kwon et al. teaches that, after winding, the electrode assembly may be fixed by an adhesive tape ([0069]).
Kwon et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrode assembly manufacturing.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to tape to assembled electrode assembly of NS Co., Ltd., as doing so would amount to nothing more than to use a known article for its intended use in a known environment .
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
The Examiner notes that while the claim objection to claim 11 is moot because claim 11 was cancelled, the limitations of claim 11 were amended into claim 1 and were not corrected, so a new objection to claim 1 is being included.
Applicant argues, see Remarks pgs. 8-10, that the manner of stacking and folding of electrodes in Bacci differs from the current invention and NS Co., Ltd. in that the separating strip is fed only in one predetermined direction, and that the separating strip is wound after the electrodes are arranged in advance (see Figs 4a-4d of Bacci).  Applicant further argues that Bacci lacks disclosure, teaching, or suggestion of how and why the method of repeated stacking and folding of NS Co., Ltd. is modified to the folding of the plurality of electrode members pre-arranged in a single streamline as recited by Bacci.
The Examiner respectfully disagrees and submits that Applicant misinterprets the position of the Examiner.  The Examiner does not submit that the method of NS Co., Ltd. is modified by the teachings of Bacci such that the electrodes are pre-arranged in a single streamline.  Rather, as noted above in the rejection of claim 1 above, it would have been obvious to one having ordinary skill in the art that the electrode assembly of NS Co., Ltd. must have some particular arrangement of electrode tabs, as implied by NS Co., Ltd. Figs 4 and 9.  It would have been further 
Accordingly, the skilled artisan would have found the alternate arrangement of electrodes, as taught by Bacci, appropriate in the method of NS Co., Ltd. in order to achieve the final product of NS Co., Ltd., due to the substantial similarity between the overall folded/stacked electrode assembly structures of NS Co., Ltd. and Bacci et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	04/28/2021